Title: To James Madison from the Citizens of Pittsylvania County, Virginia, 31 July 1812 (Abstract)
From: Pittsylvania County, Virginia Citizens
To: Madison, James


31 July 1812. “At this important juncture when the nation is called upon to vindicate its injured rights by war, and a difference of opinion is believed to exist among the people on the policy of the measure, a portion of the citizens of Pittsylvania, voluntarily assembled, conceive that they discharge a duty as well as exercise a right in making this public expression of their sentiments.
“In common with the rest of our fellow citizens, we awaited with the most anxious interest the decision of our representatives on the question of Peace or War. With them too we considered the situation of the Country as highly dangerous and alarming. But our chief fear was, that the guardians of our rights, mistaking the clamour of a party for the voice of the people, might surrender the honour of the nation: and we considered that the worst danger was over, when Congress had finally determined on an appeal to arms.
“We had indeed long since abandoned the dream of obtaining a willing reparation from the government of Great Britain. If her recent conduct to other nations; if our own former experience had warranted the expectation, the history of her present controver[s]y with the United States would have forbidden it. We find her gradually advancing in her claims under the successive pretexts of temporary usage; of doubtful principles of national law; and of forced applications of these principles. Then laying aside the law of nations as affording no further colour to her usurpations, she claims the sanction of her enemy’s example for the right of injuring us, and finding us still patient, she bold[l]y advances pretensions which would cancel the whole code of neutral rights; would annihilate the commerce of these States, and finally render their dear bought sovereignty but a shadow and a name.
“We here take occasion to observe with the frankness of men who feel their own honour involved in the conduct of their Government, that some of the claims advanced by Great Britain are such as ought to preclude discussion. Too palpably absurd to require formal refutation, and too insolent to deserve it, they should always be rejected with prompt disdain. To treat them in a different way is derogatory to the dignity of the nation. Nor is this all. By deigning to enter into a discussion of their merits, we embolden the British Nation to advance in its arrogant pretensions, and familiarize ourselves to the debasing sentiments of inferiority and submission.
“Considering War to have been long ago imperiously dictated by the conduct of Great Britain, we should be disposed to censure the representatives of the nation for their too patient forbearance, if we were not aware that they could not have counted upon the undivided support of the community.
“In this country where the road to public favour is the road to honour, and that road is open to all, the Government will probably always meet with considerable opposition in every important measure. But in none is it likely to be so strong as in a controversy with Great Britain. From the sameness of language, of manners and laws, and still more from an extensive commercial intercourse great numbers of her subjects are always resident among us, and possess a degree of influence unknown to foreigners in any other country, and to any other foreigners in this. As may be expected these generally side with their native country in all disputes with this Government; aid and encourage the party in opposition; and often, by means of the press, dictate its course.
“The effects of this unpropitious union of parties have been but too successful in dividing our citizens, by making plausible appeals to their avarice, their fears, and their well known attachment to peace.

“Far be it from us to undervalue the benefits of peace. Good in itself, it is particularly recommended to us by the genius of our laws—the situation of our country—the habits and inclinations of our citizens. But it unfortunately does not depend solely upon ourselves to preserve it. The British Government has long since made war upon our commerce, and the persons of our countrymen, and the only question with us was whether we should return the blow. To have doubted about the answer to this question, nay to have longer hesitated, would have made us contemptible in the eyes of others, base and perfidious in our own. If the path we have chosen leads to danger, it also leads to glory. If it risques disappointment, it does not incur disgrace.
“Having thus unsheathed the sword, we trust that the same manly virtues which carried these States successfully through their struggle for independence, will attend them in the present contest, and finally conduct them to victory. With three times the population, with ten times the resources, and the means of commanding them that we then possessed, we feel confident of our superiority on this continent: Nor is the period very distant when we shall humble Great Britain on that element where she now boasts her power and glories in its abuse. In less than the ordinary term of human life, fifty millions of freeborn Americans, will, without an effort, wrest the sceptre of the ocean from its present usurpers, and after taking ample retribution for their country’s wrongs, establish on the seas the same freedom, which under the smiles of approving Heaven, is fast overspreading the whole Western Hemisphere.
“Whilst we make active resistance to the more aggravated injuries of Great Britain, we are not unmindful of the hostile conduct of France. Her aggressions have been in many instances such as to justify retaliation by war, and it is due to ourselves to demand of her ample reparation, and if it be refused or delayed, to shew her and the world that we know no difference between nations except as they differ in their treatment of us.
“In the present contest we are prepared to expect some inconvenience—some privation—some loss. To these we submit with cheerfulness, because we know that they are our rights which are to be defended—our wrongs which are to be avenged. Our honor which has been preserved. And it is not to be forgotten that our losses will probably not exceed those our commerce has long since sustained from British freebooters, and that our internal manufactures will receive an encouragement in War which will soon make them adequate to our more important demands.
“We hope that however some of our citizens may have doubted about the policy of the War, they will join with us in manly efforts to bring it to a speedy and honorable termination. We are now embarked in a common cause, and must all gain or lose alike. Let then the jar of civil strife cease for a time, whilst in one firm and compact phalanx we meet our haughty foe. Let us cordially unite in aiding and encouraging our gallant defenders by sea and land. If our hopes do not deceive us they are about to add new trophies to their country’s fame. They know that the eyes of a grateful nation are upon them, and they will not act unworthy the spirit of their ancestors; the noble liberty their country now enjoys; and the high destinies which await it.
“Such being the views and sentiments of this meeting it is by them therefore Resolved, That the Congress of the United States in preferring War to an unprofitable, a precarious and ignominious peace, have consulted the interest as well as the honour of the nation, and are entitled to the thanks of their countrymen.
“Resolved, That the President of the United States deserves the continuance of our confidence and support: and that in his zealous and indefatigable maintenance of our national rights; his scrupulous impartiality to all foreign nations; and his readiness to risque the favor of his countrymen on the chances of war, We behold the same disinterested patriotism which elevated him to the highest of all honors, that of being the chief of a free people.
“Resolved, That as we consider the present War to have been dictated by a becoming respect for ourselves, and a just consideration of our interests, we hope that the nation will not lay down its arms, until Great Britain shall solemnly recognize our rights as declared by the law of nations, and more especially the entire immunity of our citizens when under the protection of the national flag.
“Resolved. That it is equally due to our justice, our consistency, and our honor to insist upon immediate reparation for the injuries we have sustained from France.
“Resolved. That we will cheerfully submit to the additional claims on our purses and our services which the occasion demands; that we will aid and assist, to the best of our ability, the operations of the Government, and that we will practise and encourage individual industry and frugality as the best means of encreasing the national resources and strength.”
